16-49
     Ullah v. Garland
                                                                             BIA
                                                                Gordon-Uruakpa, IJ
                                                                     A087 783 561
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 20th day of September, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            GUIDO CALABRESI,
 9            MICHAEL H. PARK,
10            ALISON J. NATHAN,
11                 Circuit Judges.
12   _____________________________________
13
14   NAEEM ULLAH,
15            Petitioner,
16
17                      v.                                  16-49
18                                                          NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                    Visuvanathan Rudrakumaran, Esq.,
25                                      New York, NY.
26
27   FOR RESPONDENT:                    Brian M. Boynton, Acting Assistant
28                                      Attorney General; Anthony C.
1                                     Payne, Assistant Director; Jeffery
2                                     R. Leist, Senior Litigation
3                                     Counsel, Office of Immigration
4                                     Litigation, United States
5                                     Department of Justice, Washington,
6                                     DC.

 7       UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11       Petitioner Naeem Ullah, a native and citizen of Pakistan,

12   seeks review of a December 9, 2015 decision of the BIA

13   affirming a July 10, 2014 decision of an Immigration Judge

14   (“IJ”) denying Ullah’s application for asylum, withholding of

15   removal, and protection under the Convention Against Torture

16   (“CAT”).     In re Naeem Ullah, No. A087 783 561 (B.I.A. Dec.

17   9, 2015), aff’g No. A087 783 561 (Immig. Ct. N.Y.C. July 10,

18   2014).       We   assume   the    parties’    familiarity   with    the

19   underlying facts and procedural history.

20       We have reviewed the IJ’s decision as supplemented by

21   the BIA.   See Xian Tuan Ye v. DHS, 446 F.3d 289, 293, 296 (2d

22   Cir. 2006).       The applicable standards of review are well

23   established.         See   8     U.S.C.   §    1252(b)(4)(B)       (“the

24   administrative findings of fact are conclusive unless any

                                         2
1    reasonable adjudicator would be compelled to conclude to the

2    contrary”); Hong Fei Gao v. Sessions, 891 F.3d 67, 76 (2d

3    Cir. 2018) (reviewing adverse credibility determination for

4    substantial evidence); Pierre v. Holder, 588 F.3d 767, 772

5    (2d Cir. 2009) (providing that constitutional claims and

6    questions of law are reviewed de novo).

7        “Considering the totality of the circumstances, and all

8    relevant factors, a trier of fact may base a credibility

 9   determination on the . . . consistency between the applicant’s

10   or witness’s written and oral statements . . . , the internal

11   consistency of each such statement, [and] the consistency of

12   such statements with other evidence of record . . . without

13   regard to whether an inconsistency, inaccuracy, or falsehood

14   goes to the heart of the applicant’s claim, or any other

15   relevant factor.”   8 U.S.C. § 1158(b)(1)(B)(iii).   “We defer

16   . . . to an IJ’s credibility determination unless . . . it is

17   plain that no reasonable fact-finder could make such an

18   adverse credibility ruling.”       Xiu Xia Lin v. Mukasey, 534

19   F.3d 162, 167 (2d Cir. 2008); accord Hong Fei Gao, 891 F.3d

20   at 76.




                                    3
1         Substantial evidence supports the adverse credibility

2    determination    here.    Ullah       alleged   that   members   of    an

3    extremist    Islamic   group   killed    his    father,   sister,     and

4    brother-in-law, and later shot him in the leg on account of

5    his family belonging to the Ahmadi sect of Islam.                The IJ

6    reasonably relied on inconsistencies about Ullah’s alleged

 7   shooting, including when it occurred, why he was in Pakistan

 8   at that time, why his passport did not reflect that he was in

 9   Pakistan at the time, and who reported the shooting to the

10   police.     See 8 U.S.C § 1158(b)(1)(B)(iii).          Ullah failed to

11   rehabilitate this testimony with reliable corroboration.*

12   See Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007)

13   (“An applicant’s failure to corroborate his . . . testimony

14   may bear on credibility, because the absence of corroboration




     * Ullah submitted a police report related to the shooting and a
     handwritten discharge slip from a Pakistani hospital, which would
     have corroborated his presence in Pakistan at the time of the
     shooting and that he received medical attention. But the agency
     was not required to credit these documents over the passport,
     particularly given Ullah’s inconsistent testimony about who
     reported the incident to the police. See Y.C. v. Holder, 741 F.3d
     324, 332 (2d Cir. 2013) (“We generally defer to the agency’s
     evaluation of the weight to be afforded an applicant’s documentary
     evidence.”).

                                       4
1    in   general    makes   an    applicant   unable   to    rehabilitate

2    testimony that has already been called into question.”).

3         In addition, Ullah’s asylum application and testimony

4    were inconsistent with an earlier visa application as to

5    whether he had served in the military in Pakistan and as to

6    what countries he had previously travelled.          He also omitted

7    an arrest in the United States from his asylum application.

8    See Xiu Xia Lin, 534 F.3d at 167 (explaining that the agency

 9   “may rely on any inconsistency . . . as long as the ‘totality

10   of circumstances’ establishes that an asylum applicant is not

11   credible”).     The IJ did not err in relying on the omission

12   because the application form instructs the applicant to list

13   any arrests, and Ullah’s contradictory explanations—i.e.,

14   that the arrest occurred after he filed the application and

15   that his attorney advised him that the arrest was irrelevant

16   because   the    charges     were   dismissed—do   not   resolve     the

17   inconsistency.     See Majidi v. Gonzales, 430 F.3d 77, 80 (2d

18   Cir. 2005) (“A petitioner must do more than offer a plausible

19   explanation for his inconsistent statements to secure relief;

20   he must demonstrate that a reasonable fact-finder would be

21   compelled to credit his testimony.” (cleaned up)).                 Ullah


                                         5
 1   also argues that the agency should not have relied on the

 2   inconsistencies because he has memory issues as a result of

 3   a   stroke.      The   agency      was   not        required   to    accept   this

 4   explanation because he was able to testify in detail, he

 5   complained of memory problems only when confronted with an

 6   inconsistency, and the issue with the visa application and

 7   the   omission    of   his    arrest         from    his   asylum    application

 8   predated the stroke.         Id.

 9         The discrepancies between Ullah’s statement, testimony,

10   and the documentary evidence, as well as the lack of other

11   reliable corroboration, provide substantial evidence for the

12   adverse       credibility       determination.                 See    8   U.S.C.

13   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 166–67; Biao

14   Yang, 496 F.3d at 273; see also Likai Gao v. Barr, 968 F.3d

15   137, 145 n.8 (2d Cir. 2020) (“[E]ven a single inconsistency

16   might preclude an alien from showing that an IJ was compelled

17   to find him credible.              Multiple inconsistencies would so

18   preclude even more forcefully.”).                     This determination is

19   dispositive of asylum, withholding of removal, and CAT relief

20   because all three forms of relief are based on the same




                                              6
1    discredited factual predicate.          See Paul v. Gonzales, 444

2    F.3d 148, 156–57 (2d Cir. 2006).

3        Finally, we are not persuaded by Ullah’s argument that

4    the agency deprived him of due process by failing to hold a

5    competency hearing or relying on credibility concerns without

6    adequately considering the effect of his stroke on his memory.

7    First, Ullah did not request a competency hearing or exhaust

 8   a due process argument before the agency.          See Lin Zhong v.

 9   U.S. Dep’t of Justice, 480 F.3d 104, 123 (2d Cir. 2007)

10   (“[U]sually . . . issues not raised to the BIA will not be

11   examined by the reviewing court.”).           Second, in any event,

12   Ullah has not demonstrated a due process violation.           To state

13   a due process claim, Ullah had to show that he did not have

14   a “full and fair opportunity to present [his] claims.”               Li

15   Hua Lin v. U.S. Dep’t of Justice, 453 F.3d 99, 104 (2d Cir.

16   2006).   He    has   not   shown   he   was   deprived   of   such   an

17   opportunity as he declined the IJ’s offer of a continuance,

18   he decided to proceed in consultation with counsel, and he

19   was given an opportunity to present additional evidence after

20   the hearing.   Id.; Matter of M-A-M-, 25 I. & N. Dec. 474, 479

21   (B.I.A. 2011) (“[A] lack of competency in civil immigration


                                        7
1   proceedings does not mean that the hearing cannot go forward;

2   rather, procedural fairness is required.”).

3       For the foregoing reasons, the petition for review is

4   DENIED.   All pending motions and applications are DENIED and

5   stays VACATED.

6                               FOR THE COURT:
7                               Catherine O’Hagan Wolfe,
8                               Clerk of Court




                                  8